UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1447



HELEN TESFAYE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-925-825)


Submitted:   November 3, 2006             Decided:   December 1, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Rod J. Rosenstein, United States Attorney, Larry D.
Adams, Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Helen     Tesfaye,   a   native   and   citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying her application for asylum, withholding of removal,

and protection under the Convention Against Torture and denying her

motion to reopen.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Tesfaye fails to show that the evidence compels a

contrary result.    Accordingly, we cannot grant the relief that she

seeks.

          Additionally, we uphold the immigration judge’s denial of

Tesfaye’s request for withholding of removal.        “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because Tesfaye fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                   - 2 -
          We also find that Tesfaye fails to meet the standard for

relief under the Convention Against Torture.        To obtain such

relief, an applicant must establish that “it is more likely than

not that he or he would be tortured if removed to the proposed

country of removal.”   8 C.F.R. § 1208.16(c)(2) (2004).    We find

that Tesfaye fails to make the requisite showing.

          Finally, we have reviewed the record and the Board’s

order and find that the Board did not abuse its discretion in

denying Tesfaye’s motion to reopen.     See 8 C.F.R. § 1003.2(a)

(2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

          Accordingly, we deny the petition for review for the

reasons stated by the Board.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                               - 3 -